FRIEDMAN, Judge,
dissenting.
I must respectfully dissent.
In this ease, Shovel improperly filed a notice of appeal with the Board of Claims rather than filing a petition for review with this court. Shovel’s notice of appeal was timely filed and fully satisfied all requirements for its perfection in the original forum; however, the appeal clearly was deficient as a petition for review to this court, most relevantly because it did not specify any issues for appellate review.
Because the rules provide for transfer of erroneously filed matters, parties must be allowed a reasonable time to cure any deficiencies in order to perfect the appeal in the new tribunal. Although Shovel, in response to our order of January 3, 1995, cured the deficiencies by filing a proper and timely petition for review, the Majority concludes that this effort was to no avail. Such a holding totally negates the purpose of the rule which permits transfer.
On this basis, I would deny the Liquor Control Board’s motion to quash Shovel’s appeal. Moreover, I would affirm on the merits.